381 U.S. 125 (1965)
SUSSER ET AL.
v.
CARVEL CORP. ET AL.
No. 355.
Supreme Court of United States.
Argued April 29, 1965.
Decided May 3, 1965.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Arnold Fleischmann argued the cause for petitioners. With him on the briefs were Sidney W. Rothstein and Robert G. Levy.
Herman L. Weisman and John A. Wilson argued the cause for respondents. With Mr. Weisman on the briefs for Carvel Corp. et al. were Herbert F. Roth and Lester G. Renard. With Mr. Wilson on the brief for H. P. Hood & Sons, Inc., was Willard M. L. Robinson. Albert L. Wigor filed a brief for Eagle Cone Corp. William G. Mulligan and Doris Carroll filed a brief for Rakestraw's Dairy Products, Inc.
Jerrold G. Van Cise filed a brief for the International Franchise Association, Inc., as amicus curiae.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
MR. JUSTICE GOLDBERG took no part in the decision of this case.